DETAILED ACTION
RESPONSE TO AMENDMENT
1.       Applicants’ claims and remarks submitted 6/13/2022 are acknowledged. 

INFORMATION DISCLOSURE STATEMENT
2.      No new Information Disclosure Statement has been submitted for review.  

WITHDRAWN REJECTIONS
3.       Rejections not reiterated from previous Office Actions are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

NEW REJECTIONS
.Claim Rejections- 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US 2015/0196604) in view of Williams (US 20170106050) and Young et al. (US 2021/0309962). 
Lim et al. (US 2015/0196604) (hereinafter Lim et al.) disclose using amniotic-fluid derived stem cells for treating urinary incontinence (see title, abstract and para 0001). The compositions comprise hyaluronic acid (paras 0016, 0022, 0032- FIG. 7, para 0044-Example 4, and claim 12). Lim et al. disclose urinary incontinence with urethral sphincter deficiency (para 0014 and 0015 and claim 14). Lim et al. disclose injection to a sphincter of urethra muscle with weakened muscle function (para 0014, 0024, 0054, claims 13-14). Lim et al. does not specifically state that it is “intramuscular” injection however, the composition is directly injected into urethra sphincter muscle and thus would be considered intramuscular. Williams (US 20170106050) (hereinafter Williams) discloses treating a sphincter deficiency disorder such as incontinence carried out by  administering stromal cell-derived factor 1 to a sphincter such as urethral where administration and that typical routes of administration involve intramuscular injection (abstract and para 0032). Thus, it would have been prima facie obvious to of ordinary skill in the art before the effective filing date of the instant invention to have the  composition of Lim et al. be administered intramuscularly as this is a routine method of delivery into the sphincter muscle.
Lim et al. does not disclose spheroids. 
	Young et al. (US 2021/0309962) (hereinafter Young et al.) disclose use of amniotic fluid stem cell clones (abstract) for treatment of Parkinson’s Disease of which a symptom includes urinary incontinence (para 0149). Young et al. disclose previous work has demonstrated the speed and efficacy of differentiation when AFSC are grown as three dimensional cell cultures, which can be referred to as spheroids (para 0315). It would have been prima facie obvious to one of ordinary skill in the art to have the amniotic fluid stem cells of Lim et al. be amniotic stem cell spheroids. One would have been motivated to do so because of the speed and efficacy of differentiation when grown as spheroids. 
	Lim et al. does not disclose the therapeutically effective amount is 500-50,000 amniotic fluid stem cells/µl. 
	Young et al. disclose use of amniotic fluid stem cells and the amniotic fluid stem cells can be suspended in a volume of about 0.1 ml to 1 ml; about 1 ml to 10 ml , about 10 ml-50 ml, about 50 ml-100 ml, about 100 ml to about 200 ml, about 200 ml to about 300 ml, about 300 ml to 400 ml, or about 400 ml to 500 ml (para 0130). In some embodiments, amniotic fluid stem cells can be administered to a subject in a volume that varies depending upon the weight of the subject (para 0131). Young et al. teach the population for amniotic fluid stems cells is 1x105 cells (claim 112). 100,000 cells/mL x 1mL/1000 µl. 0.1 mL X 1000= 100 µl. In calculating the amount of cells 100,000/100=1,000 cells/µl. This is a range that overlaps with the claimed range of 500-50,0000 cells/µl. Absent any evidence of criticality, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

5.	Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable Lim et al. (US 2015/0196604) in view of Williams (US 20170106050) and Young et al. (US 2021/0309962) as applied to claims 1 and 3-4 above, and further in view of Loukogeorgakis et al. ”Concise Review: Amniotic Fluid Stem Cells: The Known, the Unknown, and Potential Regenerative Medicine Applications” in view of Miceli et al. “Comparison of Immunosuppressive and Angiogenic Properties of Human Amnion-Derived Mesenchymal Stem cells between 2D and 3D Culture Systems” 
	The modified Lim et al. has been discussed supra and does not disclose the amniotic fluid stem cells comprise 50-250 amniotic fluid stem cells. 
Loukogeorgakis et al. ”Concise Review: Amniotic Fluid Stem Cells: The Known, the Unknown, and Potential Regenerative Medicine Applications” (hereinafter Loukogeorgakis et al.)  disclose that the average size of an amniotic stem cell is 12 microns. Miceli et al. “Comparison of Immunosuppressive and Angiogenic Properties of Human Amnion-Derived Mesenchymal Stem cells between 2D and 3D Culture Systems” disclose amniotic stem cell spheroids with a diameter of 89 microns. By calculating the volume of a spheroid and dividing it by the volume of a cell, one can calculate the maximum possible number of cells per spheroid. The volume of a sphere is given by V = 4/3*π*r3. The radius of a single cell is half the diameter, so the radius of a cell is 6 microns. Therefore, the volume of a single cell is 900 cubic microns. The volume of a spheroid is 370,000 cubic microns. 370,000 cubic microns per spheroid divided by 900 cubic microns per cell equals 410 cells per spheroid. However, this number represents an upper limit. The figure of 410 cells per spheroid assumes perfect packing of the cells, i.e. no empty space between cells. If the packing is anything less than perfect, then there will be fewer than 410 cells per spheroid. So this represents a range of less than or equal to 410 cells per spheroid, which overlaps with the instantly claimed range.  
Loukogeorgakis et al et al. also disclose amniotic fluid stem cells with a size of 15 microns. Miceli et al. disclose amniotic stem cell spheroids with a diameter of 89 microns. By calculating the volume of a spheroid and dividing it by the volume of a cell, one can calculate the number of cells per spheroid. The volume of a sphere is given by V = 4/3*π*r3. The radius of a single cell is half the diameter, so the radius is 7.5 microns. Therefore, the volume of a single cell is 1800 cubic microns. The volume of a spheroid is 370,000 cubic microns. 370,000 cubic microns per spheroid divided by 900 cubic microns per cell equals 210 cells per spheroid. However, this number represents an upper limit. The figure of 210 cells per spheroid assumes perfect packing of the cells, i.e. no empty space between cells. If the packing is anything less than perfect, then there will be fewer than 210 cells per spheroid. So this represents a range of less than or equal to 210 cells per spheroid, which overlaps with the instantly claimed range. Absent any evidence of criticality, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). It would have been within the purview of one of ordinary skill in the art to optimize the spheroids to comprise the desired amount of amniotic fluid stem cells. Furthermore, the office does not have the facilities and resources to provide the factual evidence needed in order to establish that the product of the prior art does not possess the same material, structural and functional characteristics of the claimed product.  In the absence of evidence to the contrary, the burden is on the applicant to prove that the claimed product is different from those taught by the prior art and to establish patentable differences.  See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).

6.	Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable Lim et al. (US 2015/0196604) in view of Williams (US 20170106050) and Young et al. (US 2021/0309962) as applied to claims 1 and 3-4 above, and further in view of Razian et al. “Production of Large Numbers of Size-controlled Tumor Spheroids Using Microwell Plates” and “Drug Screening and Phenotypic Analysis in a Microwell-Based 3D Cell Culture System” as evidenced by “Ultra-High Throughput Production of Spheroids with Aggrewell”.
Claim 10 recites a method of making the spheroids and depends on a method of treatment. A method of manufacturing does not impart patentable weight to a method of treatment. Razian et al. “Production of Large Numbers of Size-controlled Tumor Spheroids Using Microwell Plates” disclose use of AggreWell 400 plates (e.g., low adherence culture plate)  to form spheroids and that the number of cells to be loaded in each well is determined by multiplying the number of microwells it contains by the number of cells to be clustered for each spheroid. For example, to generate spheroids from 1000 cells apiece, each well must be loaded with 1200 spheroids times 1,000 cells each. 
“AP00198-Drug Screening and Phenotypic Analysis in a Microwell-Based 3D Cell Culture System” disclose that Aggrewell spheroid size can be controlled by varying the input seeding volume producing light distributions in aggregate sizes and shows seeding of 1.2X105 which is 100/microwell.  As evidenced by “Ultra-High Throughput Production of Spheroids with Aggrewell”, Aggrewell is a method used to formulate the desired cells/spheroid  and cells/well is 1.2X105 and cells/spheroid 100. 
Absent any evidence of criticality, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to select the desired amount of cells/well for the purpose of obtaining the desired amount of cells per spheroid using Aggrewell400.


RESPONSE TO ARGUMENTS
7.	Applicants’ arguments have been fully considered and are not persuasive for the reasons below. 
	Applicants argue that Young et al,. ‘962 disclose use of the cell spheroids in Parkinson’s disease which is generally due to the overactivity of the bladder muscle rather than urethral sphincter deficiency. 
	In response, the Examiner respectfully submits that treating urethral sphincter deficiency (incontinence) was met by Lim and applicants are arguing the references individually and one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In reKeller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). It would have been prima facie obvious to one of ordinary skill in the art to have the amniotic fluid stem cells of Lim et al. be amniotic stem cell spheroids of Young because of the speed and efficacy of differentiation when grown as spheroids. 
	Applicants have added new claim 10 and the Examiner notes that the method of claim 1 is a method of treatment and is not drawn to a method of making the stem cells. Absent any evidence of criticality, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to select the desired amount of cells/well for the purpose of obtaining the desired amount of cells per spheroid using Aggrewell400.



CONCLUSION 
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

CORRESPONDENCE
9.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Danah Al-Awadi/                                                                            
Primary Examiner, Art Unit 1615